Citation Nr: 1502386	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-17 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to June 2010.    

This appeal comes before the Board of Veterans' Appeals (Board) from July and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to an increased rating for a back disability is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The right knee disability has not resulted in limitation of flexion to less than 60 degrees, limitation of extension, instability, or frequent episodes of locking or effusion.  


CONCLUSION OF LAW

The criteria for disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257-5261 (2014).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran participated in the pre-discharge program and received all required notice before his discharge from service and prior to the initial adjudication of the claim.  

The record reflects that all available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim.  The Board is also unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations to determine the severity of his knee disability, most recently in 2012.  The examination records contain all findings necessary to rate the right knee disability, and the Veteran has not asserted, and the evidence of record does not show, that the right knee disability has increased significantly in severity since the 2012 examination

Accordingly, the Board will address the merits of the appellant's claim.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).   

It is the intention of the rating schedule to recognize painful, unstable or malaligned joint, due to healed injury, as entitled to at least the minimum compensable rating authorized for the joint.  38 C.F.R. § 4.59 (2014).  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

A June 2010 VA examination record reveals the Veteran's history of right knee pain with squatting, climbing stairs, or flexion.  He also reported "some" weakness, explaining that the knee buckles when walking up hills.  He indicated that the buckling last occurred in March when he was walking up a hill.  He reported experiencing stiffness if he walks more than two or three miles.  He also reported lack of endurance with walking, mild swelling on occasion due to weight and overuse, and mild giving way with walking up hills, usually occurring once a month.  He denied locking.  He reported that the knee disability did not affect his employment because he works through the pain.  He also reported flare-ups which were activity related and which occur once a week and last for a "few" hours.  He reported that he does not do anything during a flare-up.  Examination revealed normal gait with no functional limitation on standing or walking.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, or guarding.  Motion was from 0 to 120 degrees.  There was no limitation due to pain and no additional loss of motion after repetition.  There was no laxity and Lachman's and McMurray's testing was negative.  The examiner found the right knee disability resulted in mild functional impairment as subjectively reported.  

An April 2011 VA examination record reveals the Veteran's history of constant pain, estimated at 6-7/10.  He reported that "at times" the knee hurts "so bad [he] will cry."  He also reported some buckling with walking up hills and indicated that he avoided hills/walking because it caused pain and giving way.  He reported that he has instability or giving way "every 100 yards or so."  He denied locking.  He reported lack of endurance with walking and fatigability after walking for 100 to 120 yards.  He reported intermittent, unprovoked flare-ups which occur three times a week and which last 15 minutes.  He indicated that he does nothing during a flare-up until the pain passes.  He denied dislocation or recurrent dislocation.  There were significant tenderness and guarding.  Range of motion was from 0 to 115 degrees, to include after repetition.  There was no laxity, and Lachman's test was negative.  The examiner was unable to properly perform the McMurray's test due to guarding.  The examiner found the Veteran had mild to moderate functional impairment as subjectively reported.  

A July 2011 VA treatment record reveals the Veteran's history of increased pain in the kneecap area.  The Veteran reported that the knee pain radiated to the ankle with increased activity.  Examination revealed no erythema or swelling.  There were tenderness and decreased range of motion upon flexion of the knee joint.  A July 2011 private medical report indicates that the Veteran was provided a knee brace due to knee pain with vertical compression of patella and valgus stress.  September and October 2011 VA treatment record reveals the right knee had full range of motion.  The October 2011 record also reveals there was no crepitus or swelling, but there was joint line tenderness.  

October, November, and December 2011 physical therapy records reveal the Veteran's history of right knee pain, aggravated by stairs, bending, walking, standing, and sitting.  The records indicate that range of motion of the right knee was within normal limits.  The records note that the Veteran's history of a flare in March 2011, when he tried to return to the gym. 

A January 2012 non-VA medical report indicates that the Veteran had some weakness in his right knee.  Range of motion of the right knee was full but painful.  January, February, March, April and May 2012 physical therapy records reveal that right knee motion was within normal limits.  January and May 2012 VA treatment records reveal findings of full range of motion in the right knee.  There was joint line tenderness but no crepitus or swelling.    

A June 2012 VA treatment record reveals the Veteran's history of improved knee strength but no change in knee discomfort.  Examination revealed pain at the knee and ankle when, "trying to reduce joints to normal alignment."  Strength was intact.  The Veteran was diagnosed with abnormal gait causing knee and ankle pain and probably contributing to back pain.  A July 2012 physical therapy record reveals that motion was within normal limits.   

A July 2012 VA examination record reveals the Veteran's history of right knee pain.  The Veteran reported flare-ups that require him to become non-weight bearing due to pain.  Range of motion testing revealed motion from 0 to 120 degrees, with evidence of pain beginning at 120 degrees.  There were no objective evidence of pain on extension and no change in range of motion after repetition.  There was functional loss and/or impairment due to less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Strength and joint stability tests were normal, and there was no evidence or history of recurrent subluxation or dislocation.  There was no meniscal condition or X-ray evidence of arthritis or subluxation based on review of May 2010 X-ray images.  The Veteran reported constant use of a brace and regular use of a cane.  The knee disability impacted the Veteran's ability to work because the knee condition makes it painful and difficult to climb/descend hills/ladders/stairs.  

An August 2012 VA treatment record reveals the Veteran's history of chronic right knee pain, for which he had a steroid injection in May 2012.  The Veteran reported that the right knee "sometimes buckles up."  Examination revealed joint line tenderness but no crepitus or swelling.  Range of motion was full.  The Veteran was diagnosed with right knee pain, most likely osteoarthritis due to mechanical issues in the alignment of the right lower extremity.  A December 2012 VA treatment record reveals the Veteran's history of right knee pain estimated at 6/10.  The record notes that there was no crepitus or swelling, but there was joint line tenderness.  

March, July, and December 2013 VA treatment records indicate that the Veteran had full range of motion in the knee and no crepitus or swelling.  There was joint line tenderness.   
 
The record reflects that the right knee disability has been rated at 10 percent for painful motion.  A rating higher than 10 percent is not warranted for limitation of motion at any time during the appellate period.  Although the evidence reveals findings of painful motion and histories of flares, the Veteran is consistently able to, at a minimum, flex to 115 degrees and fully extend without pain, to include after repetition.  Furthermore, although he has reported flares which require him to rest, he has not indicated that the flare-ups result in additional limitation of motion per se rather than general pain.  In this regard, the Board notes that although the Veteran has reported limitation of function during flares, the limitation in motion appears to be accurately depicted by the reported range of motion after repetition.  There is no evidence indicating that the Veteran has limitation of extension or sufficient limitation of flexion to warrant more than the 10 percent rating currently assigned for limitation of motion.  

With respect to other potentially applicable Diagnostic Codes, the Board notes that there is no clinical evidence showing ankylosis, malunion, nonunion, or meniscal abnormality.  The Board further finds the right knee disability has not resulted in recurrent subluxation or lateral instability.  Although the Veteran has competently reported giving way and instability and that the Veteran reports use of a brace, the record does not indicate that the brace was provided for stability purposes, and clinical testing consistently reveals normal findings with respect to joint stability.  The Board finds the consistently normal objective medical evidence is more probative than the Veteran's histories. 
 
Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.  

The Board also has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, the Veteran's right knee disability is manifested by pain with associated functional impairment.  These manifestations are contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

A disability rating in excess of 10 percent for a right knee disability is denied.


REMAND

The Veteran was most recently afforded a VA examination to determine the degree of severity of his service-connected back disability in April 2011.  Evidence dated after the examination suggests a worsening of the back disability, namely the evidence of radicular pain.  Another examination is needed.  

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected back disability.

2.  Then, afford the Veteran a VA examination to determine the current nature and severity of the service-connected back disability.  The examiner must address whether the Veteran has radiculopathy associated with the back disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include any associated neurological impairment.  The rationale for all opinions expressed must be provided.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


